DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/21 & 10/28/21 has been considered by the examiner.


Claim Objections
Claim 19 is objected to because of the following informalities:  

Claim 19 recites “The NWDAF of claim 16, being collected from … ” which appears to be missing limitations as the claims indicates a collection process (i.e. recites “being collected from…”) but doesn’t specify as to what is being collected and appears to be a typographical error as a review of claim 9 shows similar limitations and recites “wherein the second information is collected from …” and as such, the examiner will therefore interpret claim 19 to recite that the “second information is collected” for the purpose of the examination and rejection presented herein (i.e. “The NWDAF of claim 16, wherein the second information is ).
Appropriate correction is required.


Allowable Subject Matter
Claims 3, 8, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claims 3, 8, 13 and 18  are objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-7, 9-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US Patent Publication 2018/0227872 herein after referenced as Li) in view of DAO et al. (US Patent Publication 2018/0262924 herein after referenced as Dao).
Regarding claim 1 and claim 11, Li discloses:
A method performed by an access and mobility management function (AMF) in a wireless communication system, the method comprising: and An access and mobility management function (AMF) in a wireless communication system, the AMF comprising: a transceiver; and a controller configured to: control the transceiver to receiving, from a terminal, a registration request message including first information for indicating preference for mobile initiated communication only (MICO) mode of the terminal; control the transceiver to (Li, [0009] discloses an access node receiving a registration request from the UE (i.e. reads on terminal) comprising a MICO mode preference (i.e. reads on first information indicating preference for MICO) and a suggested duration for the MICO preference and transmitting the registration request (i.e. reads on receiving from a terminal a registration request message) to an AMF (i.e. reads on AMF) for a determination of whether the MICO mode is allowed for the UE based on a communication pattern, the AMF transmitting the determination and a periodic registration update timer value for the MICO mode to the UE wherein the UE performs a registration update when the periodic registration update timer expires; Li, [0041] discloses AMF – Access and Mobility Management Function; Li, [0058] discloses MICO - Mobile Initiated Connection Only or Mobile Initiated Communication Only; Li, Fig. 8 & [0083] discloses one or more nodes and functions forming part of a wireless communication network (i.e. reads on wireless communication system) wherein each node and function may be associated with enabling components such as a microprocessor (i.e. reads on controller), electronic memory and communication interface (i.e. reads on transceiver); Li, [0234] discloses one or more network interfaces that allow the computing system to communicate with remote entities and may provide wireless communication via one or more transmitters and one or more receivers).
control the transceiver to receiving, from the NWDAF, an analytics information(Li, [0191] discloses the communication pattern information (i.e. reads on analytics information), the expected UE behavior information (i.e. reads on analytics information) and/or the mobility pattern information (i.e. reads on analytics information) may be provided (i.e. reads on analytics information message) by a third party by way of non-limiting example by an AF (i.e. reads on NWDAF); Li, [0170] discloses the statistics of the UE mobility can include a historical or expected UE moving trajectory and can be provided from the application function AF to the AMF).
 and determining whether the MICO mode is allowed for the terminal based on the analytics information for the terminal (Li, [0177] discloses the AMF based on local confirmation and the expected UE behavior or Mobility Pattern (i.e. reads on based on analytics information), determines whether MICO mode is allowed (i.e. reads on determining whether MICO mode is allowed) for the UE (i.e. reads on terminal) and indicates it to the UE together with the accordingly determined periodic registration update timer value during the registration procedure).
Li discloses the AMF receiving UE behavior and Mobility Pattern from a network entity device that is used in determining whether MICO mode is allowed for the UE based on communication pattern but fails to explicitly disclose that the AMF sends a request to the network entity device to receive the UE behavior and mobility pattern and also fails to disclose how said analytics information is derived and therefore fails to disclose “transmitting, to a network data analytics function (NWDAF), an analytics information request message including second information for identifying analytics information for the terminal requested by the AMF; receiving, from the NWDAF, an analytics information response message including the analytics information for the terminal requested by the AMF;” and “wherein the analytics information for the terminal requested by the AMF is derived from third information based on the second information, and wherein the third information is determined based on an event identifier (ID) associated with the second information”.
In a related field of endeavor, Dao discloses:
transmitting, to a network data analytics function (NWDAF), an analytics information request message including second information for identifying analytics information for the terminal requested by the AMF; receiving, from the NWDAF, an analytics information response message including the analytics information for the terminal requested by the AMF; (Dao, [0073] discloses the AMF (i.e. reads on AMF) may request (i.e. reads on transmit an analytics information request message) the NWDA (i.e. reads on NWDAF) to provide mobility information of UEs; Dao, [0107] discloses the AMF (i.e. reads on AMF) may send the network information request message (i.e. reads on transmit an analytics information request message) to the NWDA function (i.e. reads on NWDAF) for information related to access and mobility management wherein the request message may include the UE IDs (i.e. reads on second information for identifying analytics information for the terminal), start time, and end time and in which case the information related to access and mobility management returned by the NWDA in message 1214 (i.e. receiving analytics information response message) after the data analytics step 1213 can include the mobility pattern or mobility trajectory of specific UEs (i.e. reads on analytics information for the terminal requested); Dao, Fig. 13 & [0150] discloses the AMF may send a network information request message (i.e. reads on transmit an analytics information request message) to the NWDA (i.e. reads on NWDAF) and the NWDA function may send a network information response (i.e. reads on analytics information response message) to the AMF to provide the requested network information).
wherein the analytics information for the terminal requested by the AMF is derived from third information based on the second information, and wherein the third information is determined based on an event identifier (ID) associated with the second information (Dao, [0107] discloses the AMF may send the network information request message to the NWDA function for information related to access and mobility management wherein the request message may include the UE IDs (i.e. reads on second information), start time, and end time and in which case the information related to access and mobility management returned by the NWDA in message 1214 after the data analytics step 1213 can include the expected UE activity behavior (i.e. reads on analytics information for the terminal) such as the expected pattern of the UE’s (i.e. reads on second information) changes between CM-CONNECTED (i.e. reads on event identifier) and CM-IDLE (i.e. reads on event identifier) states (i.e. reads on third information); Dao, [0086] discloses the NWDA may track mobility traces of individual UEs and may request the access and mobility information from the AMF such as UE connection management state change events corresponding to the times the UE entered the CM-IDLE state and the times when the UE entered the CM-CONNECTED state and the AMF may send the mobility information to the NWDA; Dao, Fig. 8 & [0092] discloses the NWDA may send a measurement and storage configuration request message to a network entity such as UPF, etc. and includes an indication of how to format the report, an indication of how often to prepare and store the report, etc. and includes instructions as to the preparation of the measurement report, information as to when to send the measurement report such as sending the measurement report periodically or sending the measurement report after an event such as the UE enters the CM-IDLE state, UE enters CM-CONNECTED state.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF would request for the analytic information corresponding to UE activity behavior from the NWDAF and wherein the request would include the UE ID and the analytic information corresponding to UE activity behavior is derived from the changes of the third information state based on the CM-CONNECTED event identifier of the UE and the CM-IDLE event identifier of the UE).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Li to incorporate the teachings of Dao for the purpose of providing the system with a means for the AMF to request the specific information needed (Dao, Fig. 8 & [0092] & [0107]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process wherein the AMF receives UE behavior and Mobility Pattern from a network entity device as taught by Li) with another known element and comparable device utilizing a known technique (i.e. performing a process wherein the AMF receives UE behavior and Mobility Pattern from a network entity device, wherein the UE behavior and Mobility Pattern is determined and analyzed from information retrieved from other devices and sent in response to a request sent by the AMF as taught by Dao) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process wherein the AMF receiving UE behavior and Mobility Pattern from a network entity device (i.e. as taught by Li & Dao) and is dependent upon the specific design needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2 and claim 12, Li in view of Dao discloses:
The method of claim 1 (see claim 1) and The AMF of claim 11 (see claim 11).
wherein the second information is set to at least one of terminal communication analytics or terminal mobility analytics, and wherein the analytics information request message further includes information on the terminal or a group of terminals (Li, [0177] discloses the AMF based on local confirmation and the expected UE behavior or Mobility Pattern, determines whether MICO mode is allowed for the UE; Dao, [0107] discloses the AMF may send the network information request message to the NWDA function for information related to access and mobility management wherein the request message may include the UE IDs, internal group ID representing a group of UEs and wherein the information related to access and mobility management returned by the NWDA in message 1214 after the data analytics step 1213 can include the mobility pattern or mobility trajectory of specific UEs and wherein the information related to access and mobility management returned by the NWDA in message 1214 after the data analytics step 1213 can include the expected UE activity behavior such as the expected pattern of the UE’s changes between CM-CONNECTED and CM-IDLE states).
Regarding claim 4 and claim 14, Li in view of Dao discloses:
The method of claim 1 (see claim 1) and The AMF of claim 11 (see claim 11).
wherein the third information is collected by the NWDAF from at least one of (Dao, [0086] discloses the NWDA may track mobility traces of individual UEs and may request the access and mobility information from the AMF such as UE connection management state change events corresponding to the times the UE entered the CM-IDLE state and the times when the UE entered the CM-CONNECTED state and the AMF may send the mobility information to the NWDA; Dao, Fig. 8 & [0092] discloses the NWDA may send a measurement and storage configuration request message to a network entity such as UPF, etc. and includes an indication of how to format the report, an indication of how often to prepare and store the report, etc. and includes instructions as to the preparation of the measurement report, information as to when to send the measurement report such as sending the measurement report periodically or sending the measurement report after an event such as the UE enters the CM-IDLE state, UE enters CM-CONNECTED state).
Regarding claim 5 and claim 15, Li in view of Dao discloses:
The method of claim 1, further comprising: (see claim 1) and The AMF of claim 11, wherein the controller is further configured to (see claim 11).
determining MICO mode parameters for the terminal based on the analytics information for the terminal requested by the AMF, wherein the MICO mode parameters for the terminal include at least one of (Li, [0173] discloses the expected UE behavior or mobility pattern can be used to determine or anticipate the UEs MICO mode selection and periodic registration update timer values).
 	Regarding claim 6 and claim 16, Li discloses:
A method performed by a network data analytics function (NWDAF) in a wireless communication system, the method comprising: and A network data analytics function (NWDAF) in a wireless communication system, the NWDAF comprising: a transceiver; and a controller configured to: control the transceiver to (Li, [0191] discloses the communication pattern information (i.e. reads on analytics information), the expected UE behavior information (i.e. reads on analytics information) and/or the mobility pattern information (i.e. reads on analytics information) may be provided (i.e. reads on analytics information message) by a third party by way of non-limiting example by an AF (i.e. reads on NWDAF); Li, [0170] discloses the statistics of the UE mobility can include a historical or expected UE moving trajectory and can be provided from the application function AF to the AMF; Li, Fig. 8 & [0083] discloses one or more nodes and functions forming part of a wireless communication network (i.e. reads on wireless communication system) wherein each node and function may be associated with enabling components such as a microprocessor (i.e. reads on controller), electronic memory and communication interface (i.e. reads on transceiver); Li, [0234] discloses one or more network interfaces that allow the computing system to communicate with remote entities and may provide wireless communication via one or more transmitters and one or more receivers).
wherein whether a mobile initiated communication only (MICO) mode is allowed for the terminal is determined based on the analytics information for the terminal (Li, [0177] discloses the AMF based on local confirmation and the expected UE behavior or Mobility Pattern (i.e. reads on based on analytics information), determines whether MICO mode is allowed (i.e. reads on determining whether MICO mode is allowed) for the UE (i.e. reads on terminal) and indicates it to the UE together with the accordingly determined periodic registration update timer value during the registration procedure).
Li discloses the AMF receiving UE behavior and Mobility Pattern from a network entity device that is used in determining whether MICO mode is allowed for the UE based on communication pattern but fails to explicitly disclose that the AMF sends a request to the network entity device to receive the UE behavior and mobility pattern and also fails to disclose how said analytics information is derived and therefore fails to disclose “receiving, from an access and mobility management function (AMF), an analytics information request message including first information for identifying analytics information for a terminal; deriving the analytics information for the terminal from second information based on the first information, the second information being determined based on an event identifier (ID) associated with the first information; and transmitting, to the AMF, an analytics information response message including the analytics information for the terminal”.
In a related field of endeavor, Dao discloses:
receiving, from an access and mobility management function (AMF), an analytics information request message including first information for identifying analytics information for a terminal; (Dao, [0073] discloses the AMF (i.e. reads on AMF) may request (i.e. reads on transmit an analytics information request message) the NWDA (i.e. reads on NWDAF) to provide mobility information of UEs; Dao, [0107] discloses the AMF (i.e. reads on AMF) may send (i.e. reads on receiving) the network information request message (i.e. reads on an analytics information request message) to the NWDA function (i.e. reads on NWDAF) for information related to access and mobility management wherein the request message may include the UE IDs (i.e. reads on first information for identifying analytics information for the terminal), start time, and end time and in which case the information related to access and mobility management returned by the NWDA in message 1214 after the data analytics step 1213 can include the mobility pattern or mobility trajectory of specific UEs; Dao, Fig. 13 & [0150] discloses the AMF may send (i.e. reads on receiving) a network information request message (i.e. reads on analytics information request message) to the NWDA (i.e. reads on NWDAF) and the NWDA function may send a network information response to the AMF to provide the requested network information).
deriving the analytics information for the terminal from second information based on the first information, the second information being determined based on an event identifier (ID) associated with the first information; (Dao, [0107] discloses the AMF may send the network information request message to the NWDA function for information related to access and mobility management wherein the request message may include the UE IDs (i.e. reads on first information), start time, and end time and in which case the information related to access and mobility management returned by the NWDA in message 1214 after the data analytics step 1213 can include the expected UE activity behavior (i.e. reads on analytics information for the terminal) such as the expected pattern of the UE’s (i.e. reads on first information) changes between CM-CONNECTED (i.e. reads on event identifier) and CM-IDLE (i.e. reads on event identifier) states (i.e. reads on second information); Dao, [0086] discloses the NWDA may track mobility traces of individual UEs and may request the access and mobility information from the AMF such as UE connection management state change events corresponding to the times the UE entered the CM-IDLE state and the times when the UE entered the CM-CONNECTED state and the AMF may send the mobility information to the NWDA; Dao, Fig. 8 & [0092] discloses the NWDA may send a measurement and storage configuration request message to a network entity such as UPF, etc. and includes an indication of how to format the report, an indication of how often to prepare and store the report, etc. and includes instructions as to the preparation of the measurement report, information as to when to send the measurement report such as sending the measurement report periodically or sending the measurement report after an event such as the UE enters the CM-IDLE state, UE enters CM-CONNECTED state.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF would request for the analytic information corresponding to UE activity behavior from the NWDAF and wherein the request would include the UE ID and the analytic information corresponding to UE activity behavior is derived from the changes of the second information state based on the CM-CONNECTED event identifier of the UE and the CM-IDLE event identifier of the UE).
and transmitting, to the AMF, an analytics information response message including the analytics information for the terminal (Dao, [0107] discloses the AMF (i.e. reads on AMF) may send the network information request message to the NWDA function for information related to access and mobility management wherein the request message may include the UE IDs, start time, and end time and in which case the information related to access and mobility management returned (i.e. reads on transmitting) by the NWDA in message 1214 (i.e. reads on analytics information response message) after the data analytics step 1213 can include the mobility pattern or mobility trajectory of specific UEs (i.e. reads on analytics information for the terminal); Dao, Fig. 13 & [0150] discloses the AMF may send a network information request message to the NWDA and the NWDA function (i.e. reads on NWDAF) may send (i.e. reads on transmitting) a network information response (i.e. reads on analytics information response message) to the AMF to provide the requested network information).
Regarding claim 7 and claim 17, Li in view of Dao discloses:
The method of claim 6 (see claim 6) and The NWDAF of claim 16 (see claim 16).
wherein the first information is set to at least one of terminal communication analytics or terminal mobility analytics, and wherein the analytics information request message further includes information on the terminal or a group of terminals (Li, [0177] discloses the AMF based on local confirmation and the expected UE behavior or Mobility Pattern, determines whether MICO mode is allowed for the UE; Dao, [0107] discloses the AMF may send the network information request message to the NWDA function for information related to access and mobility management wherein the request message may include the UE IDs, internal group ID representing a group of UEs and wherein the information related to access and mobility management returned by the NWDA in message 1214 after the data analytics step 1213 can include the mobility pattern or mobility trajectory of specific UEs and wherein the information related to access and mobility management returned by the NWDA in message 1214 after the data analytics step 1213 can include the expected UE activity behavior such as the expected pattern of the UE’s changes between CM-CONNECTED and CM-IDLE states).
Regarding claim 9 and claim 19, Li in view of Dao discloses:
The method of claim 6 (see claim 6) and The NWDAF of claim 16 (see claim 16).
wherein the second information is collected from at least one of (Dao, [0086] discloses the NWDA may track mobility traces of individual UEs and may request the access and mobility information from the AMF such as UE connection management state change events corresponding to the times the UE entered the CM-IDLE state and the times when the UE entered the CM-CONNECTED state and the AMF may send the mobility information to the NWDA; Dao, Fig. 8 & [0092] discloses the NWDA may send a measurement and storage configuration request message to a network entity such as UPF, etc. and includes an indication of how to format the report, an indication of how often to prepare and store the report, etc. and includes instructions as to the preparation of the measurement report, information as to when to send the measurement report such as sending the measurement report periodically or sending the measurement report after an event such as the UE enters the CM-IDLE state, UE enters CM-CONNECTED state).
Regarding claim 10 and claim 20, Li in view of Dao discloses:
The method of claim 6 (see claim 6) and The NWDAF of claim 16 (see claim 16).
wherein MICO mode parameters for the terminal are determined based on the analytics information for the terminal, and wherein the MICO mode parameters for the terminal include at least one of or information on a periodic registration timer for the terminal to perform a periodic registration (Li, [0173] discloses the expected UE behavior or mobility pattern can be used to determine or anticipate the UEs MICO mode selection and periodic registration update timer values).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645